DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 have been cancelled and claims 21-40 have been added per Preliminary Amendment filed on 15 July 2022.  Claims 21-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/115,554 and 14/726,268 filed on 25 May 2011 and 29 May 2015, respectively.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 15 July and 3 March 2022 and 8 February 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 10-12 of U.S. Patent No. 10,484,961 B2 to in view of US Pub. No. 2004/0189257 A1 (USPN 7,061,246 B2) to Dougherty et al. 
The patent does not expressly claim the limitations taught by the Dougherty et al. reference, namely: third information that includes characterization information about the power storage apparatus.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the power storage management system taught by the Noma et al. reference with the acquired information taught by the Dougherty et al. reference.
One of ordinary skill in the art would have been motivated to modify the power storage management system with the acquired information to illustrate receiving a characteristic of the battery (such as model number, purchase date, installation date, size, capacity, cold cranking capability rating, reserve capacity rating, etc.)

Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 10, 12-16 and 24 of U.S. Patent No. 10,932,222 B2 to in view of US Pub. No. 2004/0189257 A1 (USPN 7,061,246 B2) to Dougherty et al. 
The patent does not expressly claim the limitations taught by the Dougherty et al. reference, namely: third information that includes characterization information about the power storage apparatus.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the power storage management system taught by the Noma et al. reference with the acquired information taught by the Dougherty et al. reference.
One of ordinary skill in the art would have been motivated to modify the power storage management system with the acquired information to illustrate receiving a characteristic of the battery (such as model number, purchase date, installation date, size, capacity, cold cranking capability rating, reserve capacity rating, etc.)

Claims 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 10-12 of U.S. Patent No. 10,484,961 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 29-40 define an obvious variation of the invention claimed in U.S. Patent No. 10,484,961 B2.  Claims 29-40 of the instant application are anticipated by patent claims 1-3, 5, 6 and 10-12 in that claims 1-3, 5, 6 and 10-12 of the patent contain all the limitations of claims 29-40 of the instant application.  Claims 29-40 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 10, 12-16 and 24 of U.S. Patent No. 10,932,222 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 29-40 define an obvious variation of the invention claimed in U.S. Patent No. 10,932,222 B2.  Claims 29-40 of the instant application are anticipated by patent claims 1, 2, 6, 9, 10, 12-16 in that claims 1, 2, 6, 9, 10, 12-16 of the patent contain all the limitations of claims 29-40 of the instant application.  Claims 29-40 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to remote control/communication in general:
	USPN 10,921,381 B2 to Karner et al.
	USPN 7,969,117 B2 to Lam et al.
	USPN 6,727,708 B1 to Dougherty et al.
US Pub. No. 2018/0090987 A1 to HASHIMOTO
	US Pub. No. 2017/0331300 A1 to TOYA
	US Pub. No. 2017/0227978 A1 to KUDO et al.
	US Pub. No. 2013/0026982 A1 to Rothenbaum
	US Pub. No. 2013/0017421 A1 to Onnerud et al.
		US Pub. No. 2007/0239374 A1 to Dougherty et al.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        29 September 2022